DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are pending:
		Claims 1-7 are rejected.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/05/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910485522.8 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: Claims 3 and 4 recite “aerobic bioreactors” in claim 3, line 3 and claim 4, line 3, consider rephrasing to – aerobic bioreactor – for clarity and consistency with other claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the dosage of 2-chloro-6-(trichloromethyl)pyridine in the aerobic bioreactors is in a range from 1.5 to 5.0 mg/g VSS-d” in lines 2-4. It is not clear if the claim requires 2-chloro-6-(trichloromethyl)pyridine or only limited to a dosage 1.5 to 5.0 mg/g VSS-d when 2-chloro-6-(trichloromethyl)pyridine is used therefore not required if allylthiourea, 3,4- dimethylpyrazole phosphate, or dicyanamide is used thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires 2-chloro-6-(trichloromethyl)pyridine. 
Claim 4 recites “wherein the dosage of allylthiourea in the aerobic bioreactors is in a range from 10 to 30 mg/g VSS-d” in lines 2-4. It is not clear if the claim requires allylthiourea or only limited to a dosage 10 to 30 mg/g VSS-d when allylthiourea is used therefore not required if 2-chloro-6-(trichloromethyl)pyridine, 3,4- dimethylpyrazole phosphate, or dicyanamide is used thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires 2-chloro-6-(trichloromethyl)pyridine. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610).
	Regarding claim 1, Zheng teaches method for removing antibiotics in biological treatment of livestock wastewater (“Removal of veterinary antibiotics from anaerobically digested swine wastewater”) (see Title and Abstract, lines 1-5), comprising an aerobic bioreactor (“intermittently aerated sequencing batch reactor (IASBR)” and “the IASBR system can create repeated alternating aerobic and anoxic environments…to realize partial nitrification and denitrification”) (see Abstract, line 1, see pg. 9 in the “Introduction” section and §1.2) with a sludge age greater than or equal to 30 days (sludge retention time (SRT) was 30-40 days) (see §1.2) and wherein the influent comprises ammonium nitrogen (“NH4+-N”) (see §1.1). 
	Zheng does not teach a method for retaining ammonia nitrogen wherein a nitrification inhibitor is added to inhibit the activity of nitrifying bacteria.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by incorporating a nitrification inhibitor for retaining ammonia nitrogen as taught by Kawagishi because it is known in the art that wastewater streams such as livestock wastewater contains a high-concentration of ammonia nitrogen (Kawagishi, see pgs. 2 and 4; Zheng, “livestock wastewater” or “swine wastewater”, see pg. 9 in the “Introduction” section) and said method of providing a nitrification inhibitor would provide the benefit of suppressing the conversion of ammonia nitrogen to nitrite nitrogen and nitrate nitrogen (Kawagishi, see pg. 6) which is desirable in Zheng since there is a high concentration of nitrite (Zheng, see §2.6).
	Regarding claim 2, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1, wherein said nitrification inhibitor is 2-chloro-6-(trichloromethyl)pyridine, allylthiourea (allylthiourea) (Kawagishi, see pg. 3), 3,4-dimethylpyrazole phosphate, or dicyanamide.  
	Regarding claim 4, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 2.
	While the combination of references does not explicitly teach wherein the dosage of allylthiourea in the aerobic bioreactors is in a range from 10 to 30 mg/g VSS-d, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Kawagishi) by selecting a dosage of allylthiourea in a range 
	Regarding claim 5, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1, wherein an anaerobic biological treatment (anaerobic digester) (Zheng, see §1.1) is employed before an aerobic biological treatment (IASBR treats anaerobically digested swine wastewater (ADSW)) (Zheng, see Abstract, lines 1-3) performed by said aerobic bioreactor to remove COD.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610) and further in view of Zhou (CN 109400393).
	Regarding claim 3, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 2.
	The combination of references does not teach wherein the dosage of 2-chloro-6-(trichloromethyl)pyridine in the aerobic bioreactors is in a range from 1.5 to 5.0 mg/g VSS-d.  
	In a related field of endeavor, Zhou teaches aerobic process for passivating heavy metals (see Entire Abstract) comprising 2-chloro-6-(trichloromethyl)pyridine as a nitrification inhibitor (“chloro-6-trichloromethyl pyridine” and “2-chloro-6”) (see pg. 4  and pg. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the nitrification inhibitor of Zheng (as modified by Kawagishi) with the 2-chloro-6-(trichloromethyl)pyridine nitrification inhibitor of Zhou because the simple substitution of one known nitrification inhibitor means with another known 2-chloro-6-(trichloromethyl)pyridine 
	While the combination of references does not teach wherein the dosage is in a range from 1.5 to 5.0 mg/g VSS-d, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Kawagishi and Zhou) by selecting a dosage of 2-chloro-6-(trichloromethyl)pyridine in a range from 1.5 to 5.0 mg/g VSS-d because said dosage would have been optimized to achieve an optimal nitrogen removal rate (Kawagishi, see pg. 5). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known that if the addition amount of nitrification inhibitor is excessive, there is a risk that organic matter oxidizes and aerobic bacteria may inhibited (Kawagishi, see pg. 5).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610) and further in view of Montalvo Martinez (US 2014/0353246). 
	Regarding claim 6, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 5, wherein said anaerobic biological treatment with a pH value of 7.8 to 8.3 (Batch 2 ADSW with a pH of 7.8-8.3) (Zheng, see §1.1).  
	
	The combination of references does not explicitly teach wherein said anaerobic biological treatment is performed by a conventional UASB reactor with a hydraulic residence time of 2 to 10 days and a sludge concentration of 10 to 40 g/L.
	Montalvo Martinez teaches a process to anaerobic digestion (see Entire Abstract) comprising a conventional UASB reactor (UASB digester) (see ¶47) with hydraulic residence time of 1-2 days (hydraulic retention time: 1-2 days) (see ¶47) and a sludge concentration of 16-25 g/L (total solids (TS) = 16 to 25 g/l) (see ¶47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed anaerobic digester of Zheng with the UASB digester of Montalvo Martinez because the simple substitution of one known anaerobic digester means with another known UASB digester means is obvious and will result in a suitable anaerobic digestion of wastewater with a concentration of ammonia nitrogen (Montalvo Martinez, see claim 1) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (NPL document – attached) in view of Kawagishi (JP 2017-140610) and further in view of Zhang (NPL document – attached).
	Regarding claim 7, Zheng and Kawagishi teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1, wherein an aerobic biological treatment is performed by said aerobic biological treatment with short and long hydraulic residence times (long HRT of 7 days and shorter HRT of 3 and 5 days) (Zheng, see §1.2 and Table 1), a sludge concentration of 5.1-6.9 g/L (the sludge concentration (MLSS) in IASBR increased from 5.1 g/L to 6.9 g/L) (Zheng, see §2.2, §2.4 and Table 6), a pH value of 4.0 (pH adjusted to 4.0) (Zheng, see §1.3.1), and a dissolved oxygen concentration of 0.5-2.0 mg/L (DO was around 0.5-2.0 mg/L) (Zheng, see §1.2).  
	
	The combination of references does not teach pH of 6.5-8.5.
	In a related field of endeavor, Zhang teaches an intermittently aeration sequencing batch reactors having pH values in the range of 7.7-8.3 (“The pH values in the two IASBRs ranged 7.7-8.3”) (see Results and Discussion on pg. 1053). 
	While the combination of references does not explicitly teach a pH of 6.5-8.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Kawagishi) by selecting a pH of 7.7-8.3 as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778